DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.437(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pitch flange provided in a hub (8) of a wind turbine (2)” as claimed in Claim 2; “the root end flange segments to be interconnected via a mating connection” as claimed in Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1, 2 and 6 are objected to because of the following informalities:  
	In Claim 1, Line 3, “the wind turbine blade (2)” should be changed to -- the wind turbine blade (10)—to provide consistent reference number. 
	In Claim 1, Line 5, “the blade (2)” should be changed to -- the wind turbine blade (10)— for claim language consistency. 
In Claim 1, Lines 8-9, “a distal plate part (72, 172, 272, 372, 472, 572, 672, 772) arranged in a distance from the ring body” should be changed to -- a distal plate part (72, 172, 272, 372, 472, 572, 672, 772) arranged at a distance from the ring body—to clarify that the distal plate part is arranged at a distance from the ring body.
In Claim 2, Line 2, “the wind turbine blade (2)” should be changed to -- the wind turbine blade (10)—to provide consistent reference number.
In Claim 6, Line 4, “the distal plate part art” should be changed to -- the distal plate part—to correct the typographical error. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim verbiage “the root end flange (55, 155, 255) preferably made from a metal, such as stainless steel, characterised in that the root end flange (55, 155, 255)” is indefinite. The phrase “preferably” and "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if the root end flange is required to be made from a metal or if other types of materials are acceptable. Likewise, it is unclear if the root end flange is required to be made from only the stainless steel metal or if other types of materials are acceptable. In addition, regarding the claimed term “characterised”, the aforementioned claim term is interpreted as an open-ended transitional phrase. 
Regarding Claim 2, the claim verbiage “the root end flange (55, 155, 255) provides an interface between the root end (16) of the wind turbine blade (2) and a pitch flange provided in a hub (8) of a wind turbine (2)” is indefinite. Since “a pitch flange provided in a hub (8) of a wind turbine (2)” is not provided in the Applicant’s original drawings, it is unclear how the root end flange is interacting with the pitch flange provided in a hub (8) of a wind turbine.

Regarding Claim 3, the claim verbiage “the root end flange (55, 155, 255) is divided into a plurality of connected root end flange segments, e.g. wherein the root end flange segments are interconnected via a mating connection” is indefinite. The claim term “e.g.” is interpreted as “for example”. The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Thus, it is unclear if the claim requires the root end flange segments to be interconnected via a mating connection. 
Regarding Claim 6, the claim verbiage “the distal plate part (72, 172, 272, 372, 472, 572, 672, 772) comprises a taper section at a circumferential end of the distal plate part (72, 172, 272, 372, 472, 572, 672, 772), advantageously at both circumferential ends of the distal plate part art (72, 172, 272, 372, 472, 572, 672, 772)” is indefinite. It is unclear if a taper section is required at one circumferential end or at both circumferential ends of the distal plate part. 
Regarding Claim 7, the claim verbiage “the taper section has a taper angle in the interval from 10 to 60 degrees, advantageously in the interval 15 to 45 degrees, and more advantageously in the interval 20 to 40 degrees” is indefinite. The phrase “advantageously” and " more advantageously" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding Claim 8, the claim verbiage “the distal plate part (72, 172, 272, 372, 472, 572, 672, 772) extends along 5 to 30 degrees of a circumference of the root end flange, advantageously along 10 to 30 degrees of the circumference, more advantageously along 15 to 25 degrees of the circumference” is indefinite. The phrase “advantageously” and " more advantageously" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear which range of angle is required since various ranges for the taper angle are claimed. For the purposes of examination, the Examiner is interpreting the distal plate part to extend along 5 to 30 degrees of a circumference of the root end flange. 
Regarding Claim 9, the claim verbiage “the distal plate part (72, 172, 272, 372, 472, 572, 672, 772) is centered at an offset angle of 20 to 90 degrees from a zero twist angle of the wind turbine blade, advantageously 25 to 60 from the zero twist angle, more advantageously 30 to 45 from the zero twist angle” is indefinite. The phrase “advantageously” and " more advantageously" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear which range of angle is required since various ranges for the taper angle are claimed. For the purposes of examination, the Examiner 
Regarding Claim 10, the claim verbiage “the distal plate part (72, 172, 272, 372, 472, 572, 672, 772) is substantial flush with an inboard part of the root end flange (55, 155, 255)” is indefinite. It is unclear how the distal plate part is flushed with the inboard part of the root end. In addition, the term “substantial flush” appears to be grammatically incorrect. 
Regarding Claim 12, the claim verbiage “the blade (10)” is indefinite. It is unclear if the aforementioned blade is referring to one blade or each of the number of wind turbine blades. It is also unclear if the sensor is provided for each of the blade or if one sensor is used to detect the locations of the distal plate part of each of the number of wind turbine blades.  For the purposes of examination, the aforementioned claim verbiage is interpreted as each of the number of wind turbine blades having a sensor to detect a location of the corresponding “distal plate part” of the corresponding “root end flange” and each of the blade extends substantially in radial direction. 
Regarding Claim 13, the claim verbiage “the sensor” is indefinite. Based on the indefiniteness as discussed in Claim 12 above, it is unclear if “the sensor” of Claim 13 is referring to one sensor per blade or one sensor in the wind turbine detecting the locations of the distal plate part of each of the number of wind turbine blades.
Regarding Claim 14, the claim verbiage “at least two sensors” is indefinite. Based on the indefiniteness as discussed in Claim 12 above, it is unclear if “at least two sensors” is referring to two sensors per blade or two sensors in the wind turbine detecting the locations of the distal plate part of each of the number of wind turbine 
Regarding Claim 15, the claim verbiage “the sensor” is indefinite. Based on the indefiniteness as discussed in Claim 12 above, it is unclear if “the sensor” of Claim 15 is referring to one sensor per blade or one sensor in the wind turbine detecting the locations of the distal plate part of each of the number of wind turbine blades.

Claims 4-5 and 11 are rejected as being dependent on rejected claim(s).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 4, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Canedo Pardo et al. (US 20160010625, hereinafter: “Canedo”).
In reference to Claim 1
Canedo discloses:


    PNG
    media_image1.png
    924
    1099
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 of Canedo.

In reference to Claim 2
Canedo discloses:
A wind turbine blade according to claim 1. In addition, Canedo discloses the root end flange (as shown in the annotated Fig. 1 of Canedo) provides an interface between the root end (as shown in the annotated Fig. 1 of Canedo) of the wind turbine blade (2) and a pitch flange (flange in 111, 31, 32, 50; [0026]) provided in a hub (3) of a wind turbine. [0032] (Fig. 1).
In reference to Claim 4
Canedo discloses:

A wind turbine blade according to claim 1. In addition, Canedo discloses the inwardly extending protrusion (as shown in the annotated Fig. 1 of Canedo) and the distal plate part (as shown in the annotated Fig. 1 of Canedo) are integrally formed. (Fig. 1).
In reference to Claim 10
Canedo discloses:
A wind turbine blade according to claim 1. In addition, Canedo discloses the distal plate part (as shown in the annotated Fig. 1 of Canedo) is substantially flush with an inboard part of the root end flange (as shown in the annotated Fig. 1 of Canedo). (Fig. 1).
In reference to Claim 11
Canedo discloses:
A wind turbine blade pitch system comprising a blade according to 1 and a pitch bearing (50), wherein the distal plate part (as shown in the annotated Fig. 1 of Canedo) capable of being utilised as a pitch limiter or a pitch angle indicator since the distal plate part “transmits torque to the blade and at the same time provides stiffness to the blade” [0018]. (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Minadeo (US 20140377069, hereinafter: “Minadeo ‘069” ) in view of Canedo Pardo et al. (US 20160010625, hereinafter: “Canedo”).
In reference to Claim 1
Minadeo ‘069 discloses:
A wind turbine blade (22) for a horizontal axis wind turbine (10), wherein the wind turbine blade (22) extends in a longitudinal direction parallel to a longitudinal axis (33) and having a tip end (30) and a root end (28, 58), and wherein the wind turbine blade (22) further comprises a shell body (42), and wherein the wind turbine blade (22) further comprises a root end flange (51,57, 102) at the root end (28, 58) of the blade (10) and which comprises a ring-shaped body that extends circumferentially along the entire root end [0025] (Fig. 2-4), characterised in that the root end flange (51, 57, 102) comprises 
Minadeo ‘069 is silent on the material of the root end flange. 

Canedo teaches a wind turbine blade (2) for a horizontal axis wind turbine ([0003-0004]) comprising a root end flange (20, as shown in the annotated Fig. 1 of Canedo) at the root end of the blade (2) and which comprises a ring-shaped body (20; ring shape of the root end flange as shown in the annotated Fig. 1 of Canedo) that extends circumferentially along the entire root end (Fig. 1). Canedo teaches the root end flange is made from a metal [0031] for the purpose of ease of manufacturing, installation and maintenance [0031].
Based on the teaching of Minadeo ‘069 and Canedo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the root end flange of Minadeo ‘069 by forming it from a metal as taught by Canedo for the purpose of ease of manufacturing, installation and maintenance [0031].
In reference to Claim 3
Minadeo ‘069 as modified by Canedo discloses:

A wind turbine blade according to claim 1. In addition, Minadeo ‘069 discloses the root end flange (102) is divided into a plurality of connected root end flange segments, e.g. wherein the root end flange segments are interconnected via a mating connection ([0008,0024], Fig. 6). 
In reference to Claim 6
Minadeo ‘069 as modified by Canedo discloses:
A wind turbine blade according to claim 1. In addition, Minadeo ‘069 discloses the distal plate part (103) comprises a taper section (as shown in annotated Fig. 5 of Minadeo ‘069) at a circumferential end of the distal plate part (103), advantageously at both circumferential ends (as shown in annotated Fig. 5 of Minadeo ‘069) of the distal plate part art (as shown in annotated Fig. 5 of Minadeo ‘069) since a first upper taper section (as shown in annotated Fig. 5 of Minadeo ‘069 below) extends from an upper radial plane (as shown in annotated Fig. 5 of Minadeo ‘069 below) as viewed from the axial direction of the distal plate part (103, 110; see Fig. 6 as well); and a second lower taper section (as shown in annotated Fig. 5 of Minadeo ‘069 below) extends from a lower radial plane (as shown in annotated Fig. 5 of Minadeo ‘069 below) as viewed from the axial direction of the distal plate part (103, 110; see Fig. 6 as well). 
Examiner’s Note: The Examiner notes that if the taper sections are claimed such that the first taper section is directly opposite the second taper section and extend from a single radial plane of the distal plate part, it would overcome Minadeo ‘069.

    PNG
    media_image2.png
    501
    771
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 5 of Minadeo '069.
In reference to Claim 7
Minadeo ‘069 as modified by Canedo discloses:
A wind turbine blade according to claim 6. Although it appears Minadeo ‘069 teaches the taper section (as shown in annotated Fig. 5 of Minadeo ‘069) has a taper angle in the interval from 10 to 60 degrees, Minadeo ‘069 does not explicitly disclose a specific taper angle.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify that taper angle of the taper section of Minadeo ‘069 to be constructed at the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In reference to Claim 8
Minadeo ‘069 as modified by Canedo discloses:
A wind turbine blade according to claim 1. In addition, Minadeo ‘069 discloses the distal plate part (103) extends along a circumference of the root end flange [0029] (Fig. 6-7). 
Although Minadeo ‘069 does not explicitly the range at which the distal plate part extends along circumference of the root end flange, Minadeo ‘069 discloses that any number of segments can be utilized (“the stiffener 101 may include any other suitable number of segments 110. It should be appreciated that such a segmented configuration may allow for the stiffener 101 to be easily installed up-tower without the use of costly cranes,” [0029]). Since the number of segments is correlated to the circumferential extension of each segment, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of segments such that each segment (i.e. distal plate part 103) extends between the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to Claim 9
Minadeo ‘069 as modified by Canedo discloses:
A wind turbine blade according claim 1. In addition, Minadeo ‘096 discloses the distal plate part (103, 100) is centered at an angle around the circumference of the blade root (28, 58) as shown in Figure 6.
In re Aller, 105 USPQ 233.


Claims 1, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Minadeo et al. (US 20150003986, hereinafter: “Minadeo ‘986” ) in view of Canedo Pardo et al. (US 20160010625, hereinafter: “Canedo”).
In reference to Claim 1
Minadeo ‘986 discloses:
A wind turbine blade (20) for a horizontal axis wind turbine (10), wherein the wind turbine blade (20) extends in a longitudinal direction parallel to a longitudinal axis (Fig. 1-2) and having a tip end (24) and a root end (22,46), and wherein the wind turbine blade (20) further comprises a shell body (28, 30), and wherein the wind turbine blade 
Minadeo ‘986 is silent on the material of the root end flange. 

Canedo teaches a wind turbine blade (2) for a horizontal axis wind turbine ([0003-0004]) comprising a root end flange (20, as shown in the annotated Fig. 1 of Canedo) at the root end of the blade (2) and which comprises a ring-shaped body (20; ring shape of the root end flange as shown in the annotated Fig. 1 of Canedo) that extends circumferentially along the entire root end (Fig. 1). Canedo teaches the root end flange is made from a metal [0031] for the purpose of ease of manufacturing, installation and maintenance [0031].
Based on the teaching of Minadeo ‘986 and Canedo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the root end flange of Minadeo ‘986 by forming it from a metal as taught by Canedo for the purpose of ease of manufacturing, installation and maintenance [0031].
In reference to Claim 5
Minadeo ‘986 as modified by Canedo discloses:
.



Allowable Subject Matter
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Canedo Pardo et al. (US 20160010625), Minadeo (US 20140377069, hereinafter: “Minadeo ‘069”) and Minadeo et al. (US 20150003986, hereinafter: “Minadeo ‘986” ) disclose a wind turbine blade having a root end flange comprising an inwardly extending protrusion with a distal plate part as discussed above. However, the aforementioned prior art does not disclose a sensor to detect a location of the distal plate part of the root end flange (as claimed in Claim 12). 
Ebbesen et al. (US 20160348647) discloses a flange (2) at the root end of the blade [0065]. Ebbesen et al. discloses a pitch drive system having a pitch lock (5) having a locking pawl (20) that fits within the opening (7,9) of the root flange (2) so that the rotor blade is secured in a stop position in the case of an emergency. A sensor is provided within the plate (11) of the root flange (2) to detect that the locking pawl (20) of the pitch lock (5) is present in the opening (9) of the root flange (2).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trede (US 20100171317) discloses a wind turbine blade having a segmented ring at the root end.
Ebbesen et al. (US 20160348647) and Bech et al. (US 20080213095) disclose a wind turbine blade having a root end flange providing support for the blade pitch changing assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745